Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-16-00311-CV

                                            Dennis PEREZ,
                                              Appellant

                                                   v.

                              FOUR S’S, INC. D/B/A Express Lube #21,
                                            Appellee

                      From the 225th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2015-CI-09541
                             Honorable Antonia Arteaga, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 2, 2016

DISMISSED

           Dennis Perez appeals the trial court’s judgment. Perez’s brief was originally due August 1,

2016. We granted Perez an extension until September 14, 2016, to file the brief and a second

extension until October 12, 2016, to file the brief. Perez did not file the appellant’s brief. On

October 14, 2016, we ordered Perez to file his brief by October 24, 2016, and explain his failure

to file his brief. Our October 14, 2016 order advised Perez that if his brief and response were not

filed by October 24, 2016, this appeal would be dismissed for want of prosecution. See TEX. R.

APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (court may dismiss appeal because appellant has
                                                                                   04-16-00311-CV


failed to comply with a court order within the time provided). Because Perez has not filed a brief

or the written response ordered by the court, this appeal is dismissed.

                                                  PER CURIAM




                                                -2-